DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 11/24/2020 and 6/26/2020 and 1/11/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11-17,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vardhan et al(US 2017/0063750).

Claim 2: Vardhan disclose determining the notification protection level using the proximity information, the idle state information and contextual information about at least one of the client device or the application in (fig.4; page 2[0026]; page 11[0150).
Claim 3: Vardhan disclose contextual information comprises at least one of: duration of the client device being in a stationary state, duration of the screen being in a darkened or low-power state, duration of the client device being in a locked state, whether the screen is covered by an accessory cover, duration since the client device was last unlocked, battery level of the client device, reputation of the application, category of the application, time or day of the notification, positioning-related information of the client device, whether the client device is in a trusted zone, or a Wi-Fi network of the client device in (page 2[0028]; positioning-related information of the client device).
Claim 4: Vardhan disclose one or more processors are configured to receive the proximity information or to determine the notification protection level, responsive to the one or more processors receiving the notification in (fig.1; page 2[0024],[0026]). 
	Claim 5: Vardhan disclose one or more processors are further configured to compare to compare the notification protection level with a threshold, and to allow, modify or block the received notification according to the comparison in (page 11[0149-0150]).

Claim 7: Vardhan disclose the idle state information of the client device includes idle state information of an application executing on the client device in (page 2[0027-0029]). 
Claim 8: Vardhan disclose one or more processors are configured to modify the received notification by at least one of removing, encoding or obfuscating at least part of a content of the notification in (page 11[0150]).
Claim 9: Vardhan disclose one or more processors are configured to at least one of:block the received notification from the client device, deactivate notification on the client device, or deactivate a feature of the client device for preview of message content, if the computing device is incapable of modifying the received notification according to the determined notification protection level in (page 2[0025-0026]; page 3[0048]). 
Claim 11: Vardhan disclose receiving by a server in communication with a client device, a notification from at least one notification source, the notification rendering on a screen of the client device in (page 4[0052-0053]). Vardhan disclose receiving by the server a proximity information indicative of a distance between the client device and a user of the client device and idle state information of the client device in (page 2 [0027-0031]; page 4[0053]). Vardhan disclose determining by the server a notification protection level using the proximity information and the idle state information of the client device and manage delivery by the server of the received notification to the client device based on the determined notification protection level to ensure privacy of the notification in (page 8[0106-0113]; page 4[0053];fig.2#224; page 2[0026]; page 11[0150).

Claim 13: Vardhan disclose receiving the proximity information or to determine the notification protection level, responsive to receiving the notification in (fig.1; page 2[0024],[0026]). 
Claim 14: Vardhan disclose comparing by the server, the notification protection level with a threshold, and to allow, modify or block the received notification according to the comparison in (page 11[0149-0150]).
Claim 15: Vardhan disclose at least one notification source comprises a Software-as-a-Service(SaaS) application, a virtual desktop, or a virtual application in (page 3[0039]; page 4[0059]).
Claim 16: Vardhan disclose modifying the received notification by at least one of removing, encoding or obfuscating at least part of a content of the notification in (page 11[0150]).
Claim 17: Vardhan disclose blocking the received notification from the client device, deactivate notification on the client device, or deactivating a feature of the client device for preview of message content, if the computing device is incapable of modifying the received notification according to the determined notification protection level in (page 2[0025-0026]; page 3[0048]). 
Claim 19: Vardhan disclose receive at a server in communication with a client device, a notification from at least one notification source, the notification rendering on a screen of the client device in (page 4[0052-0053]). Vardhan disclose receive at the server a proximity information indicative of a distance between the client device and a user of the client device and idle state information of the client device in (page 2 [0027-0031]; page 4[0053]). Vardhan disclose determine at the server a notification protection level using the proximity information and the idle state information of the client device and manage delivery of the received notification to the client device based on the determined .

Allowable Subject Matter
Claims 10,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOSUK SONG/              Primary Examiner, Art Unit 2435